NO. 12-22-00196-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ELIJAH JOHNSON, JR.,                                     §        APPEAL FROM THE 145TH
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

AVEANNA HEALTHCARE, LLC
AND ANGELA MICKENS, LVN,                                 §        NACOGDOCHES COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
        Elijah Johnson, Jr., acting pro se, filed a notice of appeal on July 8, 2022. Pursuant to
Rule 32.1, his docketing statement was due to have been filed at the time appeal was perfected. 1
See TEX. R. APP. P. 32.1. On July 13, this Court requested that Appellant file a docketing
statement within ten days if he had not already done so. Appellant did not file a docketing
statement as requested. On August 2, the Clerk of this Court issued a notice advising Appellant
that his docketing statement was past due. The notice provided that unless the docketing
statement was filed on or before August 12, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3. Appellant did not file the docketing
statement as requested.
        Additionally, the Clerk of this Court notified Appellant on July 13 that his notice of
appeal failed to contain the information specifically required by Texas Rule of Appellate

        1
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).
Procedure 9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX.
R. APP. P. 9.5 (service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp.
2019) (notice of appeal must be served on each court reporter responsible for preparing
reporter’s record). The notice warned that, unless Appellant filed a proper notice of appeal on or
before August 12, the appeal would be referred to the Court for dismissal. Appellant did not file
a compliant notice of appeal or otherwise respond to this Court’s notice.
         Because Appellant failed, after notice, to comply with Rules 9.5 and 32.1 and Section
51.017(a), the appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving
ten days’ notice to all parties, appellate court may dismiss appeal if appeal is subject to dismissal
because appellant failed to comply with a requirement of these rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time).
Opinion delivered August 24, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 24, 2022


                                          NO. 12-22-00196-CV


                                    ELIJAH JOHNSON, JR.,
                                          Appellant
                                             V.
                                 AVEANNA HEALTHCARE, LLC
                                 AND ANGELA MICKENS, LVN,
                                          Appellees


                                 Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C-2136524)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.